Citation Nr: 0825113	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a leg length 
discrepancy, to include as secondary to a service-connected 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for pes 
planus.

3.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.  The veteran served in the Army National Guard 
from May 1979 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) and Board remand.  The veteran's 
claims file is in the jurisdiction of the VA Regional Office 
in Boston, Massachusetts.  

The Board notes that the issue of entitlement to service 
connection for left knee arthritis has been raised by the 
record.  However, because it is inextricably intertwined with 
the veteran's claim for entitlement to an increased rating 
for a left knee disorder, the issue must be remanded.

The issues of whether to reopen the claim of entitlement to 
service connection for pes planus, entitlement to an 
increased evaluation for a left knee disorder, and 
entitlement to service connection for left knee arthritis are 
addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in May 2008; a transcript of the hearing is associated 
with the claims file.  At the hearing, the veteran submitted 
additional evidence with a corresponding waiver of 
consideration by the agency of original jurisdiction (AOJ).  
Consequently, the veteran is not prejudiced by the Board's 
adjudication of his claims.


FINDING OF FACT

The competent medical evidence of record demonstrates that a 
leg length discrepancy is not related to active military 
service or to the veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

A leg length discrepancy was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a leg length discrepancy, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, April 2003 and May 2003 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of a disability rating by letters dated in 
November 2006 and May 2008.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication), cert. granted as 
Peake v. Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) 
(No. 07-1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in May 2003.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran is seeking service connection for a leg length 
discrepancy, to include as secondary to his service-connected 
left knee disorder.  In his May 2008 hearing before the 
Board, the veteran testified that he believed his leg length 
discrepancy to be the result of a 1984 reconstructive left 
knee surgery.  The veteran stated that, before the 1984 
operation, his legs were the same length, and that after the 
operation, his legs were "off-balance."  The veteran 
explained that his doctors told him that it was normal for 
one leg to be shorter.  They did not tell him that his left 
leg was shorter as a result of the surgery.  The veteran 
further indicated that he is not undergoing any current 
treatment for his leg discrepancy other than wearing special 
shoes.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a leg length 
discrepancy.  An August 1973 separation examination did not 
indicate that the veteran's lower extremities were abnormal.  

VA treatment records from May 1984 to January 2006 are 
negative for any complaints of or treatment for a leg length 
discrepancy.

In May 2003, the veteran underwent a VA examination.  
Physical examination of the veteran's legs revealed the right 
leg to be three centimeters longer than the left leg.  The VA 
examiner indicated that he was unable to measure from the 
anterior superior iliac spine to the medial malleolus due to 
difficulty finding landmarks in an obese patient.  The VA 
examiner further noted that the veteran's feet were extremely 
flat, and that the right foot was more flat than the left 
foot, which is "usually compensatory for a Leg Length 
Discrepancy.  (Right leg being longer than [l]eft, the right 
arch flattens more)."  An x-ray of the veteran's right ankle 
was unremarkable.  An x-ray of the veteran's feet revealed 
moderate to severe degenerative joint disease about the 
calcaneus bilaterally, narrowing of the navicular talus joint 
on the right greater than the left, and post-traumatic 
changes in the posterior portion of the right ankle.  The 
impression was three centimeter leg length discrepancy, right 
greater than left.  The VA examiner concluded that the 
veteran's "Leg Length Discrepancy (LLD) is likely due to 
multi joint collapse secondary to morbid obesity" and that 
the veteran's "old left knee injury plays a lesser part in 
causing his LLD."  The VA examiner concluded that it was 
less likely than not that the veteran's "past surgical 
history is the cause of his leg shortening" or that his leg 
length discrepancy is due to his service-connected left knee 
injury.

The Board finds that the medical evidence of record does not 
support service connection for a leg length discrepancy as 
secondary to a service-connected left knee disorder.  There 
is a current diagnosis of a leg length discrepancy.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, the May 2003 
VA examiner opined that the veteran's leg length discrepancy 
is not related to his left knee disability or to his past 
surgical history.  See Allen, 7 Vet. App. at 439 (holding 
that service connection on a secondary basis requires 
evidence sufficient to show that the current disability was 
caused or aggravated by a service-connected disability); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of an expert).  

The Board has considered the veteran's contention that a 
relationship exists between his leg length discrepancy and 
his service-connected left knee disorder.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to a service-
connected disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In conclusion, the competent medical evidence of record does 
not link the veteran's leg length discrepancy to his service-
connected left knee disorder or to a past surgical history.  
Accordingly, service connection for a leg length discrepancy 
as secondary to a service-connected left knee disorder is not 
warranted.  See Allen, 7 Vet. App. at 439.

The Board also finds that the medical evidence of record also 
does not support direct service connection for a leg length 
discrepancy.  As noted above, the veteran has a current 
diagnosis of a leg length discrepancy.  See Degmetich, 104 
F.3d at 1333.  However, the veteran's service medical records 
are negative for any complaints or diagnoses of a leg length 
discrepancy.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, there is no 
medical evidence of record that shows that the veteran's 
current leg length discrepancy is related to service.  See 
id. (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The first medical 
evidence of a leg length discrepancy was in May 2003, over 29 
years after service discharge, and over 23 years after 
discharge from the Army National Guard.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, direct service connection for a leg 
length discrepancy is not warranted.

Last, the Board notes that the veteran has alleged that his 
leg length discrepancy is the result of a surgery that he 
underwent in 1984 for his service-connected left knee 
disorder, which was performed at a VA hospital.  The Board 
further notes that the veteran has not alleged entitlement to 
service connection for a leg length discrepancy under 
38 U.S.C.A. § 1151.  In addition, the cumulative evidence of 
record does not raise a claim for entitlement to service 
connection for a leg length discrepancy under § 1151, as 
there is no indication in the record that the veteran's leg 
length discrepancy was caused by, or is otherwise related to, 
his 1984 left knee reconstructive surgery.  Accordingly, the 
Board has not considered the issue of entitlement to service 
connection for a leg length discrepancy under 38 U.S.C.A. 
§ 1151.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a leg length discrepancy, to include 
as due to a service-connected left knee disorder, is denied.


REMAND

A.  New and Material Evidence to Reopen a Claim of 
Entitlement to 
Service Connection for Pes Planus

The veteran is seeking to reopen his claim of entitlement to 
service connection for pes planus.

In August 1974, the veteran filed his initial claim seeking 
service connection for pes planus.  In September 1974, the RO 
issued a decision that denied service connection for pes 
planus.  Specifically, the RO's decision found that there was 
no evidence that the veteran's pes planus was incurred in or 
aggravated by active duty service.  The veteran did not file 
a timely notice of disagreement to the RO's September 1974 
rating decision.  Accordingly, the September 1974 RO decision 
is final based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In October 1984, the RO issued another rating decision which 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for pes planus.  Specifically, the RO's 
decision determined that the veteran had not submitted new 
and material evidence sufficient to reopen the issue of 
entitlement to service connection for pes planus.  Although 
the veteran filed a timely notice of disagreement to this 
decision in February 1985, the veteran did not perfect his 
appeal of this decision.  Accordingly, the October 1984 RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2002, the veteran filed his present claim seeking to 
reopen the issue of entitlement to service connection for pes 
planus.

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant what information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio, 16 Vet. App. at 187.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes the bases for denial in the prior decision and 
explains what evidence is necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  Failure to 
provide this notice is generally prejudicial.

Based upon its review of the veteran's claims file, the Board 
finds that the RO has failed to provide the veteran with 
adequate notice concerning the claim on appeal herein under 
the requirements in Kent, and that such failure is 
prejudicial.  Although the veteran was advised of the basis 
for the RO's initial denial of his claim in the June 2005 
statement of the case and during the May 2008 Board hearing, 
there is no evidence in the veteran's claims file that he was 
ever provided with notice of what information is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the prior denial, 
which is necessary to reopen the claim of entitlement to 
service connection.  Specifically, in the June 2005 statement 
of the case and during the May 2008 Board hearing, the 
veteran was informed that his initial claim for service 
connection for pes planus was denied because the evidence did 
not show that his pes planus was incurred in or aggravated by 
service.  However, there is no evidence in the veteran's 
claims file that he was informed of what evidence he needed 
to submit in order to show that his pes planus was incurred 
in or aggravated by service.  As failure to provide this 
notice is prejudicial to the veteran, remand is required so 
that the RO may provide adequate notice concerning the claim 
on appeal herein.

B.  Increased Rating for a Left Knee Disorder and
Service Connection for Arthritis of the Left Knee

The veteran is seeking an increased rating for his service-
connected left knee disorder, currently evaluated as 10 
percent disabling.  The veteran claims that his left knee 
disorder causes him pain and instability.  He also alleges 
that this condition has interfered with his ability to 
perform his job at the U.S. Post Office.

Based upon its review of the veteran's claims file, the Board 
finds that there is a further duty to assist the veteran with 
his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that the current medical evidence of record 
does not provide an adequate basis from which to render a 
decision in this matter.  First, the evidence of record fails 
to provide sufficient detail from which to ascertain the 
current level of lateral instability in the veteran's left 
knee.  Specifically, the most recent VA examination for 
joints, performed in December 2005, notes that there was 
instability in the left knee.  It fails, however, to provide 
any meaningful details to ascertain whether the instability 
noted was lateral instability, and whether this instability 
was slight, moderate, or severe in nature.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  In addition, the 
December 2005 VA examination report fails to address whether 
there was additional functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (holding that remand is required 
where VA examination did not indicate consideration of 
factors cited in 38 C.F.R. §§ 4.40, 4.45, 4.59).  Under these 
circumstances, the Board finds that an additional VA 
examination to determine the current severity of veteran's 
service-connected left knee disorder is warranted.

In addition, the most recent examination of the veteran's 
left knee was in December 2005.  The Board finds that the 
December 2005 VA examination is too old to adequately 
evaluate the veteran's condition.  Under these circumstances, 
the RO must attempt to obtain updated treatment records 
relating to the veteran's left knee disorder and schedule a 
VA new examination to ascertain the current severity of his 
left knee disorder.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 
(1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Private and VA treatment records from April 2003 to December 
2005 reveal radiographic evidence and diagnoses of 
osteoarthritis of the left knee.  Accordingly, a claim for 
entitlement to service connection for arthritis of the left 
knee is raised by the record.  However, as the outcome of 
this issue may impact the outcome of the veteran's claim for 
entitlement for an increased rating for a left knee disorder, 
the issues are inextricably intertwined.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Accordingly, the veteran's 
claim for entitlement to service connection for left knee 
arthritis should be developed and addressed by the RO prior 
to consideration of an increased disability rating for the 
veteran's left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claims 
on appeal, and it must assist the veteran 
by making reasonable efforts to obtain the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
This notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) with regard to the 
veteran's claim to reopen the issue of 
entitlement to service connection for pes 
planus.  Specifically, the notice letter 
must provide the veteran with a statement 
which (1) notifies the veteran of the 
element(s) of service connection for which 
the evidence was found insufficient in the 
last final decision; (2) notifies the 
veteran of what evidence would allow him 
to reopen his claim for entitlement to 
service connection for pes planus; and (3) 
notifies the veteran of what specific 
evidence is required to substantiate the 
elements needed to grant the veteran's 
service connection claim.  The 
notification letter must also provide the 
current definition of "new" and 
"material" evidence.

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected left 
knee disability during the course of this 
appeal.  Regardless of the veteran's 
response, the RO must obtain all of the 
veteran's updated VA treatment records.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must schedule the veteran for 
the appropriate VA examination to 
determine the current severity of his 
service-connected left knee disorder.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies, to include x-
rays and other diagnostic procedures 
deemed necessary, must be conducted.  The 
examiner must provide the range of motion, 
in degrees, of the veteran's left knee.  
In addition, the examiner must indicate 
whether any lateral instability in the 
left knee is identified, and state whether 
any such instability is slight, moderate, 
or severe.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner must render an opinion as to 
the extent to which the veteran 
experiences functional impairment due to 
his left knee disorder, to include as due 
to weakness, excess fatigability, lack of 
coordination, restricted or excess 
movement of the joint, or pain on 
movement, and if any of these are present, 
comment upon the functional limitations 
caused by the veteran's service-connected 
left knee disorder.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.  

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

5.  The RO must develop and formally 
adjudicate the issue of entitlement to 
service connection for arthritis of the 
left knee.  Prior to adjudication of this 
claim, the RO must ensure that there has 
been compliance with VA's duties to notify 
and assist the veteran in connection with 
this issue.  The veteran must be notified 
in writing of the resulting decision and 
his associated appellate rights.  The 
veteran must also be informed that this 
issue is not in appellate status, unless 
there is a notice of disagreement, 
statement of the case, and a substantive 
appeal for this particular issue.

6.  Thereafter, the RO must readjudicate 
the veteran's claims on appeal.  If any of 
the claims remain denied, the RO must 
provide the veteran and his representative 
with a supplemental statement of the case.  
The veteran and his representative must 
then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


